Citation Nr: 0106533	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for chronic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to July 
1952.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which continued a noncompensable 
rating.


FINDINGS OF FACT

1. All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's service-connected chronic rhinitis is 
currently productive of objective findings of normal 
turbinates with a good airway, bilaterally, and no subjective 
complaints of nasal airway obstruction; there is no evidence 
of injury or disease in the nose, and no evidence of 
mucopurulent drainage.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for chronic 
rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§ 4.97, Diagnostic Codes 6522, 6523, 6524 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the veteran's claim for entitlement 
to an increased compensable rating for chronic rhinitis.  
Specifically, the veteran asserts that he  experiences blood 
clots upon blowing his nose, nasal bleeding, large amounts of 
phlegm from his nose, and the use of nasal spray without 
signs of improvement.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the claims file appears to 
contain all relevant VA medical records, service medical 
records, and the veteran was afforded VA examinations.  As 
such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. See 
38 C.F.R. § 4.31.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A brief review of the history of this appeal is as follows.  
In a July 1953 rating decision, the veteran was granted 
service connection for chronic rhinitis, and a noncompensable 
rating was assigned from August 1952.  See 38 C.F.R. § 4.31.  
Service-connection was granted based on the veteran's service 
medical records, which showed he was treated on a number of 
occasions during service for nasal congestion.  Service-
connection was also granted based on a diagnosis of chronic 
rhinitis during a June 1953 VA examination.  The 
noncompensable rating has remained in effect, and in January 
1999, the veteran filed a request for an increased rating.  
In a March 1999 rating decision, the RO continued the 
noncompensable rating.  The veteran disagreed with that 
decision, and initiated this appeal.

At the time the veteran was originally awarded service 
connection, in a July 1953 rating decision, he was rated 
under Diagnostic Code 6501 for chronic rhinitis.  Effective 
October 7, 1996, Diagnostic Code 6501 was removed from the 
Schedule for Rating Disabilities and in its place three new 
diagnostic codes for specific types of rhinitis were added:  
Diagnostic Code 6522 for allergic or vasomotor rhinitis; 
Diagnostic Code 6523 for bacterial rhinitis; and Diagnostic 
Code 6524 for granulomatous rhinitis.  As the veteran's claim 
for an increased rating was filed after the foregoing 
amendments, the veteran's claim will be evaluated under those 
rating criteria currently in effect.  The Board notes that in 
a January 2000 Statement of the Case, the RO determined that 
the veteran's rhinitis most closely represented the symptoms 
and criteria for allergic rhinitis and thus, continued a 
noncompensable rating under Diagnostic Code 6522.

According to Diagnostic Code 6522, a 10 percent rating will 
be granted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97.  Under Diagnostic Code 6523, a 10 percent 
rating will be granted for bacterial rhinitis with permanent 
hypertrophy of the turbinate and with greater than 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  Finally, Diagnostic Code 6524 
provides a 20 percent rating for granulomatous rhinitis, 
including other types of granulomatous infection.

Turning to the evidence of record, the veteran was afforded a 
VA examination in 
July 1982.  The veteran presented with complaints of sinus 
headaches, runny nose, and sinusitis since 1953.  He further 
related that he had not consulted any doctors since that 
time.  Paranasal sinus films revealed that the frontal 
sinuses appeared clear, maxillary sinuses were likewise clear 
with no evidence of air fluid level or mucoperiosteal 
thickening, and ethmoid sinuses were normal.  The veteran was 
diagnosed with a history of rhinitis.

In October 1991, the veteran was afforded another VA 
examination.  The examiner diagnosed the veteran with 
rhinitis and a septal deviation.  VA outpatient treatment 
records contained within the claims file are devoid of any 
other complaints or treatment for rhinitis.

More recently, in February 1999, the veteran was afforded an 
additional VA examination.  The veteran presented with a 
history of rhinosinusitis symptoms since the 1950's.  He 
denied having nasal airway obstruction, epistaxis, facial 
pain or pressure, maxillary or dental pain or any other 
complaints.  He indicated he was using Vancenase with mild 
symptomatic relief.  The veteran complained of some dry 
feeling of the nasal mucosa.  Upon physical examination the 
veteran was found to have normal nares with a mid-line 
septum.  He had normal turbinates with good airway 
bilaterally.  No mucopurulent drainage was noted.  His palate 
and neck were normal.  There was no evidence of injury or 
disease in the nose.  The examiner recommended Panares oil 
nasal spray, one puff bilateral nares, twice daily for nasal 
mucous dryness.

The Board has carefully reviewed the evidence of record, and 
finds that the veteran's chronic rhinitis is properly rated 
as non-compensable, and the preponderance of the evidence is 
against assigning a compensable rating.  The Board notes that 
there is no medical evidence indicating that the veteran has 
a greater than 50 percent obstruction of the nasal passages 
on both sides or complete obstruction on one side to warrant 
a 10 percent disability rating.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  Rather, in the February 1999 VA 
examination, the veteran was found to have normal turbinates 
with a good airway bilaterally.  Moreover, the veteran 
himself denied having nasal airway obstruction.  Likewise, 
the finding of normal turbinates and a good airway 
bilaterally does not support a 10 percent rating under 
Diagnostic Code 6523, which requires evidence of permanent 
hypertrophy of turbinates and a greater than 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97.  Finally, there 
is no medical evidence, nor does the veteran contend 
otherwise, that he has a type of granulomatous infection, 
such that a compensable rating would be warranted under 
Diagnostic Code 6524.  In short, the non-compensable rating 
is an appropriate rating, and entitlement to a compensable 
rating is not established. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.97, Diagnostic Codes 6522, 6523, 6524.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
chronic rhinitis, and its effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  In conclusion, the current medical 
evidence, as previously discussed, is consistent with no more 
than a non-compensable rating for the veteran's chronic 
rhinitis.  Should the veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis for assignment of a compensable evaluation. 

Further, the record does not reflect, nor is it contended 
otherwise, that the veteran's service-connected chronic 
rhinitis has adversely affected his employability.  The Board 
notes that the VA Schedule for Rating Disabilities is 
premised on the average impairment in earning capacity, and 
there is no evidence in the record that the schedular 
criteria are inadequate to evaluate the veteran's chronic 
rhinitis.  In that regard, the record does not reflect that 
the veteran's chronic rhinitis has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards so as to 
warrant consideration of an extra-schedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The schedular criteria not having been met, the claim for an 
increased (compensable) rating for chronic rhinitis is 
denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

